November 12, 2020

800 Market Street, Suite 143
Knoxville, TN 37902

Dear Judge Varlan,,

COMPASSIONATE RELEASE
| am writing to you regarding Tamral Guzman-Inmate no. 43512-074, Case no.3:10 —CR— 161.

Tamral Guzman is my sister (half-sister). | am overly concerned about my mother’s health (Tamral’s
stepmom). My mom, Theresa M. Gardner, is very worried about the conditions at the Tallahassee
Federal Correctional Institution. This worry is causing my mother’s blood pressure to go up to 184 over
100. She is presently on two types of blood pressure medicine. | know that Tamral is worried about this
as well.

Tamral and three of her inmate friends, who are being released within the next three weeks, also have
concerns for the conditions at the Tallahassee Federal Correctional Institution. Tamral’s three friends
have written my mother. They have verified what Tamral has told my mom about the prison. All four
have indicated that the food being served to them is making them sick. This includes meat labeled, “NOT
FOR HUMAN CONSUMPTION,” milk that is curdied, other food items that have expired, and roaches in
their food. Roaches are also in the kitchen and in other buildings on the premises. However, when
someone important is coming or if region is coming, the meals served are a much better quality.

Recently Tamral told my mom that inmates smoke K2 in the showers. They have a lookout so that they
will not be caught. If Tamral were to tell the guards, the inmates would beat her up. Just yesterday,
which would be November 11, 2020, Tamral was in the showers and was overcome by the fumes from
someone smoking K2. She collapsed and was revived by the guards. She was having extreme chest pains
and having trouble breathing. She is still having chest pains today. These are just some of the things my
mom has mentioned to me. | am worried about Tamral because her health is declining, she just lost her
mom in April on Easter morning, and there is the pandemic she has to deal with. Please help my mom
and my sister by granting Tamral compassionate release.

Respectfully Yours,

Sandi Gardner

222 N150E

Orem, UT 84057
sandi.i.gardner@gmail.com
385-230-8260

Case 3:10-cr-00161-TAV-DCP Document 376 Filed 11/25/20 Page1of2 PagelD #: 4019
 

eqgegeag lead bagplEpl[Laegg Uff pleegpedfaqest [lef pst pty | [fpr Specs

e

ZovLe N+ VyyOXRO Uo

0
Eri *#aS ‘y 22S 42A2VW 9 %

g25SevverlL vxSvg - 7200) koa “Sl
VR\AOA “YY SvlWoyL aba aAaw-cvel|

Lsoh? ia ‘2x0

30S! N ttZ
Yavprve) “Prves

Case 3:10-cr-00161-TAV-DCP Document 376 Filed 11/25/20 Page 2of2 PagelD #: 4020
